DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responds to the Amendment filed 10 March 2021, in response to the Final Rejection dated 12 February 2021. By this amendment, claims 1 and 9 are amended, and claims 6 and 7 are canceled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Scott Brim on 18 March 2021, via voicemail message.
The application has been amended as follows: change the dependency of claim 17 from “claim 6” to --claim 1--.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 22-29 directed to an invention non-elected without traverse.  Accordingly, claims 22-29 have been cancelled.


Allowable Subject Matter
Claims 1-5 and 8-21 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 1, and claims 2-5 and 8-21 which depend therefrom, and as previously noted in the Final Rejection dated 12 February 2021, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, wherein before the second protective layer is removed, the second spacer is formed on the side wall of the second mask trench.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603.  The examiner can normally be reached on M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899